Citation Nr: 1133707	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

4.  Entitlement to an initial disability rating in excess of 20 percent for service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issues of service connection for bilateral hearing loss and tinnitus and an increased rating for hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Competent evidence has been presented of a current diagnosis of PTSD based on in-service stressors.

2.  In September 2004, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran did not perfect a timely appeal.  

3.  Evidence relevant to the Veteran's claim received since the September 2004 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for bilateral hearing loss; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.

4.  In September 2004, the RO denied the Veteran's claim for service connection for tinnitus.  The Veteran did not perfect a timely appeal.  

5.  Evidence relevant to the Veteran's claim received since the September 2004 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for tinnitus; is not cumulative or redundant of the evidence previously considered and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The September 2004 RO decision denying the claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  The evidence relevant to the claim for service connection for bilateral hearing loss received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The September 2004 RO decision denying the claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

5.  The evidence relevant to the claim for service connection for tinnitus received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran's service personnel records confirm that he served on the USS Blanco County and USS Holmes County, which were in the official waters of Vietnam from October 9, 1968 to November 11, 1968, from November 18, 1968 to December 13, 1968, from May 31, 1969 to July 19, 1969, from August 12, 1969 to September 1, 1969, from December 10, 1969 to December 25, 1969, and from February 25, 1970 to March 4, 1970.  While the Veteran served aboard the USS Holmes, the ship was involved in the Vietnamese Counter Offensive Phase V from July 1, 1968 to November 1, 1968.  The Veteran also received special pay due to hostile fire while serving on board the USS Blanco County during operations in support of the Republic of South Vietnam from October 1968 to December 1968.  In correspondence of record, the Veteran stated that while serving on board the USS Blanco County and USS Holmes County, which were assigned duties to deliver supplies upriver to offloading points in Vietnam, they encountered severe storms and typhoons while traveling to and from Guam and the Philippines that put the whole crew in fear for their lives.  He also stated that while they were involved in re-supply missions on the inland waters of Vietnam, including Da Nang, they came under enemy fire on many occasions.  On one particular trip to Vinh Long, they were under constant enemy fire during the 10 hour trip and the Veteran was assigned to man the machine gun.  Finally, the Veteran submitted an article from the Naval Historical Center describing the USS Blanco County service during World War II and the Vietnam War, which states that the ship was awarded five battle stars for service during the Vietnam conflict. 

The terms of § 1154(b) does not define "engaged in combat."  However, this may be proven by a variety of evidence, and is not necessarily determined simply by reference to the existence or nonexistence of certain awards or the veteran's military occupational specialty.  See Sizemore v. Principi, 18 Vet. App. 264, 272 (2004); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Significantly, the determination of whether a veteran engaged in combat with the enemy is not governed by the specific evidentiary standards and procedures in section 1154(b), as these provisions only apply once combat service has been established.  See Cohen v. Brown, 10 Vet. App. 128, 146 (1997).

Pursuant to VA General Counsel opinion, the phrase "engaged in combat with the enemy" requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99.  The VA General Counsel has explained that section 1154(b) requires that the veteran have actually participated in combat with the enemy and does not apply to veterans who merely served in a general "combat area" or "combat zone" but did not actually engage in combat with the enemy themselves.  See Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).

The determination as to whether a veteran "engaged in combat with the enemy" necessarily must be made on a case-by-case basis.  Id.  The General Counsel pointed out that in many cases, no single item of evidence will be determinative of the issue, and it will be necessary to evaluate the evidence for and against the assertion that the veteran engaged in combat.  Specifically, VA will have to assess the credibility, probative value, and relative weight of each relevant item of evidence and to apply the benefit-of-the-doubt standard if the evidence is in equipoise.

Hostile fire pay (HFP) is payable when, as certified by the appropriate commander, a member is (1) subjected to hostile fire or explosion of a hostile mine; or (2) on duty in an area in close proximity to a hostile fire incident and the member is in danger of being exposed to the same dangers actually experienced by other Service members subjected to hostile fire or explosion of hostile mines; or (3) killed, injured, or wounded by hostile fire, explosion of a hostile mine, or any other hostile action.  DoD Financial Management Regulation, Vol. 7A, Chp. 10, 1001 (Sept. 2004).

In addition to receiving HFP from October 1968 to December 1968, which indicates that the Veteran was engaged in or in close proximity to combat, the record shows that the ships that the Veteran was assigned to were involved in the Vietnamese Counter Offensive Phase V and awarded five battle stars during the Vietnam conflict.  In light of this evidence and the Veteran's credible statements that he came under hostile fire while serving in inland waters of Vietnam, the Board concedes that the Veteran engaged in combat, so his assertions as to in-service combat exposure are accepted and consistent with his active service and the evidence of record.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

It is therefore conceded that the Veteran was exposed to combat in service.  The question for consideration is whether the Veteran has PTSD which is causally related to such in-service combat exposure.

The Veteran was diagnosed as having PTSD during VA psychiatric treatment.  The record includes the report of a March 2006 psychiatric evaluation, during which the Veteran was diagnosed as having bipolar disorder and PTSD.  The PTSD diagnosis was based on the reported traumatic events of traveling the Saigon River during frequent river supply excursions and having to shoot at the enemy.  The response to these events was fear, helplessness, and horror.

In addition, during an October 2006 private assessment, the Veteran reported service in Vietnam as a boatswain's mate and had intrusive recollections of traveling up the Saigon River manning a machine gun and cannon and coming under constant fire with enemy troops.  He recalled unloading troops and supplies in Da Nang and coming under mortar fire.  He also reported having to throw grenades into surrounding waters while anchored in the harbor to prevent swimmers from attaching bombs to the ship.  The Veteran stated that he felt his life was in extreme danger while facing mortar attacks and working to load and unload troops and supplies.  Following a mental status examination, the Veteran was diagnosed as having PTSD.  The examiner stated that the Veteran should continue to pursue his application for assistance with the VA.  

Because there is medical diagnosis of PTSD related to the claimed in-service stressors of engaging in hostile fire with the enemy, and credible supporting evidence that the Veteran engaged in combat as defined by § 1154(b), the Board concludes that the evidence supports the grant of service connection for PTSD.  Thus, following a full review of the record, the Board concludes that service connection for PTSD is warranted.

II.  Claims to reopen

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The Veteran was initially denied service connection for bilateral hearing loss and tinnitus in September 2004.  The basis of the denial was that the evidence did not show that bilateral hearing loss and tinnitus were related to service.  After appropriate notice of this decision and of his appellate rights, the Veteran did not file a timely appeal and the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Veteran filed a claim to reopen in March 2006.  Following a careful review of the evidence of record, the Board finds that evidence has been submitted following the RO's final decision in September 2004 that is sufficient to reopen the Veteran's claim for service connection as it is "new" within the meaning of 38 C.F.R. § 3.156.  

This evidence includes VA treatment dated July 2004 during which the Veteran was diagnosed as having mild bilateral sensorineural hearing loss and tinnitus.  The physician noted a history of loud noise exposure in service and stated that the Veteran's tinnitus is likely due to the history of noise exposure.  Also of record that is new is a letter dated March 2007 from the Veteran's private audiologist stating that the Veteran was exposed to loud noises during service as he was around machine guns and canons without ear protection.  The audiologist opined that the Veteran's high frequency sensorineural hearing loss and tinnitus more likely than not began with inservice noise exposure.  The Board further finds that this evidence is material as it raises a reasonable possibility of substantiating the claim since it attributes the claimed bilateral hearing loss and tinnitus to noise exposure in service.  As new and material evidence has been presented, the claims are reopened.  

III.  Notice and Assistance

The Board notes that the duties to notify and assist have been met to the extent necessary to grant the claim for service connection for PTSD and to reopen the claims of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in deciding his claim at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

Service connection for PTSD is granted.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for tinnitus is reopened; the appeal is granted to this extent only.


REMAND

Having reopened the claims for bilateral hearing loss and tinnitus, the Board finds that additional development is required prior to readjudication.  

In particular, a medical opinion is necessary in this case.  The Veteran's examination on entrance into service shows that pure tone thresholds at 500, 1000, 2000, and 4000 Hertz were in the right ear 10, 0, 5, and 15 decibels, and in the left ear 15, 5, 10, and 25 decibels, which demonstrates that the Veteran had some hearing loss on entrance into service although no hearing defect was noted.  Only the whisper test was conducted at separation which was 15/15 in both ears.  

On VA examination in November 2006, the examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not caused by or a result of noise exposure in service as the Veteran had high frequency hearing loss in the right ear and notch configuration in high frequencies in the left ear at the time of entrance into the service, which indicated that there was noise exposure before entering service.  In addition, the Veteran had a history of farm work around loud equipment and 34 years of occupational noise exposure as a diesel truck driver following service.  

The March 2007 letter from the private audiologist included a positive opinion, but did not make any reference to the hearing acuity noted on enlistment.  

For purposes of service connection pursuant to § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

In light of the Veteran's history, and the opinions already of record, a VA medical opinion should be obtained to determine whether the Veteran's bilateral hearing loss and tinnitus pre-existed service and whether they were incurred in or aggravated during service.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).  

Regarding the claim for an increased rating for hepatitis C, the Veteran's representative stated in a July 2011 brief that the most recent VA treatment records relating to hepatitis C are dated March 2008, and the most recent VA examination was performed in October 2006.  

While that examination is over 5 years old, the Board further notes that the question at that time was one of service connection; the issue now is the current severity of the hepatitis C.  On remand, any additional treatment records should be obtained and the Veteran should be afforded a VA examination to determine the current severity of the hepatitis C.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical care providers who treated him for Hepatitis C since March 2008.  After securing the necessary release, the RO should obtain these records.

2.  After completion of #1, schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of his bilateral hearing loss and tinnitus.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

Based on the examination and review of the record, the examiner should answer the following questions: 

(a) With regard to hearing loss, does the evidence of record clearly and unmistakably show that the Veteran had bilateral hearing loss that existed prior to his entry onto active duty?  

(b) If the answer is yes, does the evidence clearly and unmistakably show that the preexisting hearing loss was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not that the current bilateral hearing loss had its onset during active service or is related to any in-service event, disease, or injury, including inservice noise exposure?

(d) With regard to tinnitus, is it at least as likely as not that the current tinnitus had its onset during active service or is related to any in-service event, disease, or injury, including inservice noise exposure?

A rationale for all opinions expressed should be provided.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

3.  After completion of #1, schedule the Veteran for an appropriate VA examination to assess the current nature and severity of his service-connected hepatitis C.  The claims file must be made available to the examiner prior to the examination.  All necessary tests should be conducted and all clinical findings reported in detail.  

The examiner should render specific findings with respect to whether the Veteran's hepatitis C is productive of (1) fatigue, (2) malaise, and (3) anorexia, to include any manifestations thereof.  The examiner should state whether the Veteran's hepatitis C is productive of any symptoms other than fatigue, malaise, or anorexia.  As to any symptoms that the examiner determines are related to the Veteran's hepatitis C, the examiner should state whether the Veteran experiences those symptoms on an intermittent, daily, or near constant basis.

The examiner should also specify whether the Veteran has experienced weight loss (and if so, state whether it is minor or substantial weight loss), or other indications of malnutrition, and/or hepatomegaly related to hepatitis C. he Veteran's weight recorded at the time of examination should be compared with earlier weight records.  The examiner should further comment on whether the Veteran's hepatitis C requires dietary restriction or continuous medication.

The examiner should also comment on the frequency and duration of any incapacitating episodes, if any, due to symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper right quadrant pain.  If incapacitating episodes are noted, the examiner should stated the total duration in weeks of incapacitating episodes during the past 12-month period.  (For the purposes of the above, an incapacitating episode means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.)

The examiner should also note if the Veteran's hepatitis C is productive of near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain. 

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

4.  Thereafter, readjudicate the Veteran's claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


